EXHIBIT 10.26

 

 

DRESSER-RAND GROUP INC.

GRANT NOTICE FOR 2008 STOCK INCENTIVE PLAN
PERFORMANCE RESTRICTED STOCK UNITS

FOR GOOD AND VALUABLE CONSIDERATION, Dresser-Rand Group Inc. (the “Company”),
hereby grants to Grantee named below the number of performance restricted stock
units specified below (the “Award” or the “Performance RSUs”), upon the terms
and subject to the conditions set forth in this Grant Notice, the Dresser-Rand
Group Inc. 2008 Stock Incentive Plan (the “Plan”) and the Standard Terms and
Conditions (the “Standard Terms and Conditions”) adopted under such Plan and
provided to Grantee, each as amended from time to time. Grantee must formally
accept the Award within 90 days following the Grant Date specified in this Grant
Notice; if Grantee fails to do so, the Award will be forfeited and Grantee will
have no further rights with respect to the Award.  Each performance restricted
stock unit subject to this Award represents the right to receive one share of
the Company's Common Shares, subject to the conditions set forth in this Grant
Notice, the Plan and the Standard Terms and Conditions. This Award is granted
pursuant to the Plan and is subject to and qualified in its entirety by the
Standard Terms and Conditions. The Standard Terms and Conditions may be accessed
through Grantee's personal Morgan Stanley Smith Barney Benefit Access account in
the Plan Documents section.




 

 

Name of Grantee:

 

Grant Date:

 

Number of performance restricted stock units subject to the Award at Target
performance:

 

 

By accepting this Grant Notice, Grantee acknowledges that he or she has received
and read, and agrees that this Award shall be subject to, the terms of this
Grant Notice, the Plan and the Standard Terms and Conditions.

 

DRESSER-RAND GROUP INC.

 

 

By: /s/ VINCENT R. VOLPE JR.

Name: Vincent R. Volpe Jr.

Title: President and Chief Executive Officer

 

 



1



--------------------------------------------------------------------------------